IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-111-CR


JACK BYARS,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0913824, HONORABLE JON N. WISSER, JUDGE

 


PER CURIAM

	This is an appeal from an order revoking probation.  Punishment was assessed at
confinement for eight (8) years in the Institutional Division of the Texas Department of Criminal
Justice.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith; 
    Justice Smith not participating]
Dismissed On Appellant's Motion
Filed:  July 1, 1992
[Do Not Publish]